SI-IERIFFS: MO'I`OR VEHICLES: County Board has authority to specify color of SheriE’s
squad cars. Minn. Stat. §§ 169.98 subd- l (a); 375.18 subd. 2; 387.29 subd. 2.

390a-14*

June 9, 1999

Ross E. Ameson

Blue Earrh County Attorney
Government Center

410 South Fifth Street

P.O. Box 3129

Mankato, MN 56002-3129

Dear Mr. Arneson:

In your letter to Attorney General Mil161
N.W. 210 (Minn. 1917) (county board’s duty to provide a jail includes the duty to determine its
construction and equipment); Op_ At`ty. Gen. ?85, September l, 1950 (decision whether to
furnish radio broadcast cq'uipmcnt).

On the specific subject of motor vehicles, Minn. Stat. § 387.29_. subd. 2 (1998) provides
that “the board of county commissioners .. . may furnish to the sheriff of the county such
necessary motor vehicles and supplies therefor as are needed to carry out the duties of office.”
'I'his language has been interpreted as recognizing broad discretion in the county board in the
matter of deciding what “vehicles and supplies” will be nunished to the sherill". See Op. Atty.
Gen- 390a-l l. Dec. 5, 1966. 'l'his broad discretion would seem to include authority to choose the
color of the motor vehicles 'l`hat authority may be distinguished from Minn. Stat. §387.03
(1998) Whic`n states that the sheriff can purchase boats and other equipment when authorized by
the county board 'Ihat statute appears to give the sheriff the authority to decide Which boats and
“other equipment” to purchase including the color_. but requires the sheriff to obtain approval
from the county board.

We were unable to find a Minnesota stanitc that provides that anyone other than the
county board has the authority to decide the color of the county squad cars. There is language in
section 387.29, subd. 2, however, that suggests that the county board might be expected to grant
some deference to thc views of the sheriff when deciding the particulars of the squad cars. Thc
statute gives the county board authority to furnish the sheriff with “‘necessary motor vehicles . . .
as are needed to carry out the duties of office.” We would assume that the sheriff would have

valuable input on what type of motor vehicles are needed to carry out his duties

Ross E. Anderson
June 9, 1999
Page 3

In sumniary, it is our opinion that the county board has the ultimate legal authority to

decide the color of the sheriffs squad cars, but should take into account the views of the sheriff
when making this decision
Very truly yours,

MIKE I-IATCH
Attorney General

THERESA MEINHOLZ GRAY
Assistant Attorney General